UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 04-2192



STEPHEN M. WRIGHT,

                                                  Plaintiff - Appellant,

          and


PERRYVILLE INVESTMENT GROUP, LLC,

                                                               Plaintiff,

          versus


RONALD J. DRESCHER,

                                                   Defendant - Appellee,

          and


UNITED STATES   TRUSTEE   FOR    THE   DISTRICT   OF
MARYLAND,

                                                                 Trustee.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
04-1170-CCB; BK-01-59530)


Submitted:   January 27, 2005                 Decided:   February 1, 2005


Before LUTTIG and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


Stephen M. Wright, Appellant Pro Se.   Ronald J. Drescher, Appellee
Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

           Stephen M. Wright appeals from the district court’s

orders dismissing his appeal from three bankruptcy court orders for

failure to comply with Fed. R. Bankr. P. 8006, and denying his

motions for reconsideration.           We have reviewed the record and the

district court’s orders and find no reversible error and no abuse

of discretion.    See Fed. R. Bankr. P. 8001(a); In re SPR Corp., 45

F.3d 70, 74 (4th Cir. 1995); In re Serra Builders, Inc., 970 F.2d

1309,   1311   (4th    Cir.   1992).      Accordingly,   we   affirm    on   the

reasoning of the district court. Perryville Inv. Group, LLC v.

Drescher, Nos. CA-04-1170-CCB; BK-01-59530 (D. Md. Aug. 11, 2004 &

June 23, 2004).       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                       - 3 -